Citation Nr: 0841888	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right shoulder 
traumatic degenerative disease.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the right hip disorder.

4.  Entitlement to service connection for hypertension, also 
claimed as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  He also had a period of reserve service, which 
included active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2007, the veteran testified before the 
undersigned via videoconference.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  Right shoulder traumatic degenerative disease is 
attributable to a period of active duty for training with the 
National Guard.

2.  A right hip disorder was not manifest during service, to 
include a period of active duty for training.

3.  A left hip disability is not shown to have been caused or 
aggravated by a service-connected disease or injury.

4.  Hypertension was not manifest during service or within a 
year after discharge and is not related to the veteran's 
active service.

5.  Hypertension is not shown to have been caused or 
aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Right shoulder traumatic degenerative disease was 
incurred during a period of active duty for training.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A right hip disorder was not incurred in or aggravated 
during service, to include a period of active duty for 
training.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  A left hip disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).

4.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

Letters dated in June 2005 and January 2006 told the veteran 
that VA would make reasonable efforts to obtain evidence 
necessary to support his claims.  He was informed that he was 
required to provide sufficient information to allow VA to 
obtain records.  He was asked to identify any VA or private 
medical treatment.  The various types of evidence that might 
support his claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed of what the 
evidence needed to show in order to substantiate his service-
connection claims.  The veteran was told to submit evidence 
showing his high blood pressure was related to his PTSD.  He 
was told what the evidence needed to show in order to 
substantiate a claim for secondary service connection.  In 
addition, the veteran was specifically informed during his 
hearing before the undersigned of the evidence necessary to 
substantiate his claim.  The undersigned held the record open 
for 30 days for the veteran to submit evidence.  No such 
evidence was submitted.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that the 
veteran contends there is additional evidence related to his 
fall in January 2000.  However, as will be noted below, the 
RO has exhausted all avenues for obtaining such records.  The 
veteran has been afforded an examination on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to this regulation.  However, the Board will apply the 
criteria in effect prior to this date, which version favors 
the veteran.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) 
("an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status"); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board observes that the veteran is in receipt of the 
Combat Medical Badge for his service during the Vietnam era.  
However, the veteran's claims herein stem from an accident he 
contends occurred in January 2000, when he was engaged in 
active duty for training as a part of his reserve service.  
Since his claims herein stem from a period of time when he 
was not engaged in combat, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.


Right Shoulder and Hips

The veteran has contended that he fell while on active duty 
for training for his reserve service in January 2000.  He 
believes that he injured his shoulder and right hip at that 
time.  In addition, he believes that his left hip disorder is 
secondary to his right hip disorder.

A January 12, 2000, document shows the veteran was ordered to 
active duty for training from January 24, 2000, to January 
28, 2000.

A January 27, 2000 reserve record shows the veteran appeared 
to be in no acute distress.  He was walking and complained of 
pain in his right shoulder across to the right scapula and 
down to the lower section of his ribs.  He denied shortness 
of breath, loss of consciousness, hitting his head, neck 
pain, or back pain.  The assessment was rule out muscle 
strain and fracture of the ribs.

A January 28, 2000 Line of Duty Determination indicates that 
the veteran was on duty beginning January 24, 2000.  On 
January 27, 2000, the veteran was walking across a street 
when he slipped on an icy road and fell backwards.  He landed 
on his right side and hip, injuring the right shoulder and 
right rib cage.  He got up, walked to the safety office, and 
reported the injury to his supervisor.  He was on annual 
training status at the time, and his actions were in the line 
of duty at the time of the mishap.  He was seen by a doctor 
at Malmstrom Air Force Base, who excused him from duty until 
February 5, 2000.  It was determined that the veteran's 
injury was in the line of duty.

A March 2000 Profile Report shows the veteran's upper and 
lower extremities were considered to possess a high level of 
fitness.  Both were rated with a "1" in a PULHES report.

An April 2001 VA outpatient record shows the veteran 
complained of shoulder pain.

In a June 2005 written statement, the veteran indicated that 
he injured his right shoulder, hips, ribs, and back when he 
slipped in January 2000.  X-rays were taken of his ribs.  
Three ribs were found to be broken, and his right arm was put 
in a sling.  Since then, he lost movement in his right arm 
and shoulder.  He also believed his fall was the cause of his 
hip disorders.  He indicated that he was a letter carrier for 
the U.S. Postal Service and was required to carry a mail bag 
daily.

In a June 2005 written statement, the veteran's wife 
indicated that he slipped and fell on some ice in January 
2000.  He broke some ribs and hurt his right shoulder.

A September 2005 Report of Contact shows the Malmstrom Air 
Force Base indicated that the only records they had for the 
veteran were some prescriptions for Tylenol and a couple of 
x-rays.  However, there was no paperwork on the veteran.

In December 2005, the veteran underwent VA examination.  X-
rays showed the bilateral hips and right shoulder 
demonstrated early degenerative changes.  The veteran dated 
his onset of bilateral hip pain to a fall on ice while on 
duty with the National Guard.  He states he fell flat on his 
back.  He stated his hip pain was constant.  He worked for 
the U.S. Post Office and walked about two miles a day.  He 
stated that he dislocated his hips but did not say when.  He 
indicated that his right shoulder pain began at the same 
time.  On examination, his gait was uneven.  The veteran 
favored his left leg.  The examiner reviewed the medical 
records, including the Line of Duty Determination in January 
2000.  The assessment was claimed bilateral hip pain and 
right shoulder condition due to fall.

In a February 2006 addendum, the VA examiner indicated that 
no additional records regarding the veteran's fall in 2000 
were obtained.  The examiner indicates that if the veteran 
had fallen flat on his back, as he stated during the 
examination, it would not have likely caused bilateral hip 
trauma.  The examiner then said it would be speculative to 
find that the shoulder disorder was due to this fall.  The 
early degenerative disease of the hips, shown on x-ray, was 
more likely than not age-related.  The degenerative disease 
of the right shoulder was more likely than not age-related.

In August 2006, the RO requested any x-ray reports or 
prescription records from January 2000 from Malmstrom Air 
Force Base.  In a reply, it was indicated that there were no 
medical records at Malmstrom ever.

In a January 2007 written statement, the veteran indicated 
that he contacted Malmstrom Air Force Base, who informed him 
that his records had been sent to the Montana Army National 
Guard.  That organization then indicated that all records had 
been sent to St. Louis.

After a request from the RO, the Montana National Guard sent 
medical records in March 2007, which have been associated 
with the claims file.

In May 2007 responses, the National Personnel Records Center 
(NPRC) indicated that it had no clinical records regarding 
the veteran for Malmstrom Air Force Base in January 2000.  
The NPRC also stated that all medical records had been sent 
to the RO in August 1969.  There were no additional records 
on file.

In May 2007, the RO made a formal finding that any treatment 
records from January 2000 at Malmstrom Air Force Base could 
not be obtained.

In December 2007, the veteran testified before the 
undersigned.  He indicated that he was walking across the 
street and fell flat on his back.  His ribs and right 
shoulder were in pain.  He got x-rays and had three broken 
ribs, and his right shoulder was put in a sling.  He stated 
that his ribs hurt so much, he did not realize right away 
that his hips also hurt.

First, the Board finds that any additional records are not 
available to be associated with the claims file.  The RO 
pursued all avenues to obtain such records.  Malmstrom Air 
Force Base initially indicated that it had prescription 
records and x-rays for the veteran but recently stated that 
no such records were in their possession.  Nevertheless, 
there is a Line of Duty Determination and one service record 
documenting the veteran's fall in January 2000.

With regard to the veteran's right shoulder, the Board finds 
that service connection is warranted.  The evidence dated in 
January 2000 shows the veteran complained of right shoulder 
pain at that time.  The Line of Duty Determination indicated 
that he injured his right shoulder.  The veteran has since 
stated that he was given a sling for his right shoulder.  The 
subsequent VA examiner's opinion indicated that the right 
shoulder degenerative disease was more likely than not age-
related.  However, the examiner said in that report that 
there was no record of the veteran's fall.  In a subsequent 
addendum, the examiner stated that there was a record of the 
fall but failed to address this issue again, in light of that 
previous misstatement.  Nevertheless, the evidence of record 
shows the veteran injured his shoulder while on duty in 
January 2000.  He now has been diagnosed as having 
degenerative changes, which, based upon testimony, is 
traumatic in origin.  The veteran has stated that his right 
shoulder has had pain since that fall.  The claims file shows 
that at least once, in April 2001, he complained of shoulder 
pain.  Therefore, as to this statement, the Board finds him 
credible.  The Board also finds that his reports of 
continuity are credible.  Therefore, service connection for 
traumatic arthritis of the right shoulder disorder is 
warranted.

With regard to the veteran's hips, he has contended that he 
injured his right hip when he fell and his left hip is 
secondary to this disorder.

The Board finds that the evidence preponderates against a 
finding that the degenerative disease of the veteran's hips 
is related to his duty.  The Line of Duty Determination 
report shows the veteran fell on his right hip, and his 
statements as to the initial trauma are credible with regard 
to the right hip.  However, the veteran did not voice 
complaints regarding his right hip at that time or shortly 
thereafter.  In addition, he did not seek treatment for his 
right hip until he was evaluated by the VA examiner in 
conjunction with his claim for benefits.  Only after that 
examination did the veteran independently seek treatment for 
his right hip.  Therefore, his statements that his right hip 
were in pain immediately following the injury conflict with 
the records at that time, showing he only complained of right 
shoulder and rib pain.  The veteran's argument that he was 
more concerned about other injuries and, therefore, did not 
complain about his right hip are not credible.  In addition, 
the veteran has stated in recent records that he fell flat on 
his back.  The VA examiner opined, then, that the veteran 
would not have injured his hips if he had fallen in this way.  
While it is unclear whether the examiner reviewed the records 
of the veteran's fall in January 2000, the record shows the 
veteran had no injury to his hip at that time.  Therefore, 
the records would not have added to the examiner's knowledge 
in rendering an opinion.  The examiner concluded that the 
veteran's hip degenerative disease was due to aging.

The veteran's recent statements contradict the other evidence 
of record, which shows he did not complain of pain in his 
right hip in January 2000, his lower extremities were normal 
in March 2000, and he did not seek treatment for his right 
hip until after he submitted his claim for benefits.  
Therefore, the Board finds that his statements as to the 
condition of his right hip just after his fall are not 
credible, the preponderance of the evidence is against this 
claim, and it must be denied.

Consequently, the veteran had claimed that a left hip 
disorder was due to his right hip disorder.  Since service 
connection is not warranted for the veteran's right hip, this 
theory of entitlement is not applicable to the veteran, and 
the claim must be denied.


Hypertension

In a December 2005 rating decision, the Board awarded service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In December 2005, the veteran raised a claim of 
entitlement to service connection for high blood pressure as 
secondary to his PTSD.

A March 1985 National Guard record shows the veteran reported 
a medical history of high blood pressure.

An October 1999 VA outpatient record shows the veteran had a 
diagnosis of hypertension.  Diagnoses of hypertension were 
also shown in December 1999, January 2001, December 2001, and 
April 2002.

In a January 2006 written statement, the veteran indicated 
that he had been dealing with stress since service.  It 
worsened in the past several years.  It was a well-known fact 
that stress was a major cause of high blood pressure.  He had 
high blood pressure for many years.  Many medical studies 
suggested that high blood pressure was related to stress.

In April 2006, the veteran submitted articles from the 
internet regarding the relationship between PTSD and 
hypertension.  They stated that PTSD was linked to structural 
neurochemical changes in the central nervous system, which 
may have a direct biological effect on health.  Such health 
effects could include vulnerability to hypertension.

In an August 2006 addendum to a VA examination, the examiner, 
who was a nurse practioner, indicated that she consulted with 
a cardiologist.  PTSD was a psychiatric disorder generally 
related to a traumatic incident in the person's past.  
Systemic arterial hypertension was a cardiovascular disorder 
characterized by sustained, elevated blood pressure readings 
outside the normal range.  The majority of individuals with 
systemic arterial hypertension had no demonstrable etiology 
for the disorder.  Individuals with anxiety from any cause 
may develop elevated blood pressure readings in response to 
their anxiety.  Such readings, however, were temporary and 
never of the sustained variety that is seen in individuals 
with systemic arterial hypertension.  The cardiologist had 
never heard of PTSD as an etiology of systemic arterial 
hypertension.

In December 2007, the veteran testified before the 
undersigned.  When asked, the veteran replied that no doctor 
had told him that his hypertension was due to his PTSD.  The 
veteran was instructed to submit evidence showing a medical 
professional had linked his PTSD and his hypertension.

Based on an evaluation of the record, the Board finds that 
service connection is not warranted for hypertension on a 
secondary basis.  While the veteran has contended that his 
hypertension is due to his PTSD, the competent evidence of 
record shows this is not the case.  The veteran has contended 
that the stress related to his PTSD caused or aggravated his 
hypertension.  While the veteran is certainly competent to 
report his symptoms of stress, he does not have the requisite 
medical training to provide a competent opinion on the 
etiology of his hypertension.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).

For such a competent opinion, the Board must turn to a 
medical professional.  In August 2006, the RO obtained such 
an opinion from a VA examiner.  The nurse practioner, in 
consultation with a cardiologist, determined that the 
veteran's hypertension was not related to his PTSD.  The 
veteran's hypertension was characterized by sustained, 
elevated blood pressure readings.  While individuals with 
anxiety can develop elevated blood pressure readings in 
response to their anxiety, such readings are temporary and 
not of the sustained variety that is seen in individuals with 
the veteran's diagnosis.

This opinion is competent, and the examiner provided a 
rationale for the conclusion.  The veteran has submitted some 
internet information showing that high blood pressure could 
be a health effect of PTSD.  For two reasons, this evidence 
is less probative than the VA examiner's opinion.  First, 
this evidence is general and does not relate to the veteran 
specifically.  Conversely, the VA examiner reviewed his 
claims file prior to rendering an opinion.  In addition, this 
evidence indicates only that it is possible that hypertension 
could be a health effect of PTSD.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible the veteran's hypertension was 
caused or aggravated by his PTSD.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board notes that the veteran's hypertension is also not 
due to his period of active duty from November 1966 to 
October 1968.  In-service records are silent for any 
complaints or symptoms of high blood pressure.  The veteran's 
examination at separation was normal for hypertension, and 
hypertension was not diagnosed within one year of separation 
from service.  Furthermore, the veteran's primary contention 
is that his hypertension is secondary to his PTSD, which 
theory of entitlement was already discussed above.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim, and it must be denied.




ORDER

Service connection for right shoulder traumatic degenerative 
disease is granted.

Service connection for a right hip disorder is denied.

Service connection for a left hip disability, claimed as 
secondary to a right hip disorder, is denied.

Service connection for hypertension, also claimed as 
secondary PTSD, is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


